UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-2036



JANIE K. SHEALY,

                                              Plaintiff - Appellant,

          versus


UNUM LIFE INSURANCE COMPANY OF AMERICA,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (CA-97-353-3-17)


Submitted:   April 20, 1998                   Decided:   May 5, 1998


Before WILKINSON, Chief Judge, and ERVIN and WILLIAMS, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Stephen Jahue Moore, KIRKLAND, WILSON, MOORE, ALLEN, TAYLOR &
O'DAY, P.A., West Columbia, South Carolina, for Appellant.
Theodore DuBose Willard, Jr., QUINN, PATTERSON & WILLARD, Columbia,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Janie K. Shealy, an employee of Pleasant's Hardware Company,

brought this declaratory judgment action against UNUM Life Insur-

ance Company of America in the Court of Common Pleas for Lexington

County, South Carolina, seeking long-term disability benefits as

provided under her employee benefit plan, actual damages, attor-

neys' fees and costs.   The action was removed to the United States

District Court for the District of South Carolina.   UNUM moved for

summary judgment, asserting that Shealy failed to file a timely

claim for long-term disability benefits.        The district court

granted UNUM's motion, concluding that Shealy failed to satisfy the

notice requirements for coverage under the plan.       Upon careful

review of the record and briefs submitted, we affirm based upon the

sound reasoning of the district court.*    See Shealy v. UNUM Life

Ins. Co. of America, C.A.No. 3:97-353-17 (D.S.C. June 18, 1997).




                                                           AFFIRMED




     *
         Both parties agreed to submit this appeal on the briefs.


                                  2